Citation Nr: 9901182	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for otitis media.  

4.  Entitlement to service connection for high blood 
pressure.  

5.  Entitlement to an increased (compensable) rating for 
status post surgery for right carpal tunnel syndrome (major). 

6.  Entitlement to an increased (compensable) rating for 
status post surgery for left carpal tunnel syndrome (minor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for residuals of a left knee injury, 
hemorrhoids, otitis media, and high blood pressure.  The 
decision granted service connection for status post surgery 
for carpal tunnel syndrome bilaterally, each wrist evaluated 
as noncompensably disabling.  

The January 1995 rating action also granted service 
connection for seborrheic dermatitis, evaluated as 10 percent 
disabling.  In February 1995, the veteran submitted a notice 
of disagreement which specifically addressed this issue, and 
in July 1995 a statement of the case was issued which 
included the claim for an increased rating for seborrheic 
dermatitis.  However, in his substantive appeal in July 1995, 
the veteran did not specifically identify this issue.  
Therefore, the issue of seborrheic dermatitis is not at the 
present time properly before the Board.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202.  

In his VA Form 21-526, Application for Compensation or 
Pension, dated in May 1994, the veteran raised the issue of 
service connection for a right wrist disorder.  As this issue 
has not been adjudicated by the RO, it is referred there for 
appropriate action.  Moreover, to extent that the appellant 
has filed a new claim for an increased evaluation for 
seborrheic dermatitis, as indicated in the representatives 
Written Brief Presentation of October 1998, see Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997), this matter is also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for residuals of a left knee injury is 
plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for hemorrhoids is plausible.  

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for otitis media is plausible.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for high blood pressure is plausible.  

5.  The veterans status post surgery for right carpal tunnel 
syndrome (major) is manifested by no current compensable 
functional impairment.

6.  The veterans status post surgery for left carpal tunnel 
syndrome (minor) is manifested by no current compensable 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left knee injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for hemorrhoids.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for otitis media.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for high blood pressure.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The criteria for a compensable rating for status post 
surgery for right carpal tunnel syndrome (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215, 4.124a, 
Diagnostic Codes 8515, 615 (1998).  

6.  The criteria for a compensable rating for status post 
surgery for left carpal tunnel syndrome (minor) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215, 4.124a, 
Diagnostic Codes 8515, 615 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Left Knee Injury, 
Hemorrhoids, Otitis Media and High Blood Pressure

Factual Background

The service medical records show that in April 1974 the 
veteran complained of left knee pain of three days duration.  
He denied any trauma to the knee.  The impression was strain.  
On follow-up examination two days later, the knee was stable 
with no chondromalacia.  In January 1988, he complained of a 
sore throat and runny nose of three days duration.  The 
pertinent assessment was bilateral serous otitis.  A report 
of medical history completed in March 1986 contains a 
notation indicating that the veteran had hemorrhoids in 1976.  
The records were negative for any symptoms attributable to 
hypertension, and no diagnosis was made.  Blood pressure 
readings ranging from 112/ 50 to 144/82 were noted.  On 
separation examination in March 1993, clinical evaluation of 
the ears, anus and rectum, and lower extremities was normal.  
In completing the report of medical history, associated with 
his separation examination in February 1994, the veteran 
indicated in the positive relative to the question whether he 
ever had or have you now high or low blood pressure.  

The veteran was afforded a VA general medical examination in 
July 1994, at which time there were no pertinent complaints 
or findings.  Clinical evaluation of the ears noted a history 
of otitis media.  Clinical evaluation of the digestive system 
noted a history of occasional hemorrhoids if constipated; 
however, none was present at that time.  Blood pressure was 
recorded as 130/70 (sitting).  There were no pertinent 
diagnoses.  

On VA orthopedic examination in August 1994, the veteran gave 
a history of injury to his left knee with some occasional 
popping in the knee, but stated that he had minimal 
difficulties at that time.  Physical examination of the left 
knee revealed no effusion, tenderness, or laxity, with a full 
range of motion from 0 to 140 degrees without pain.  He had a 
slight click on flexion laterally, probably of no 
significance.  The pertinent diagnosis was history of mild 
sprain, left knee, with no significant residuals.  

The veteran was afforded a VA examination for evaluation of 
hearing in March 1995.  Clinical evaluation revealed the ears 
with intact tympanic membranes and canals.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
justify a belief by a fair and impartial individual that 
the claim is plausible.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a disease, such as hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307. 3.309.

In this case, the veteran has produced no probative or 
credible evidence that would tend to show present existing 
disabilities involving the left knee, hemorrhoids, otitis 
media or high blood pressure.  In this regard, the Board 
notes that while it is undisputed that the veteran was 
treated for left knee pain, hemorrhoids and otitis media in 
service there is no current evidence of/or indication of 
chronic disabilities or residuals thereof.  In fact, the 
veteran, himself, denied having any problems with his left 
knee or hemorrhoids during the 1994 VA examinations.  In 
addition, the examinations found no evidence of any of the 
claimed conditions citing hemorrhoids and otitis media by 
history only.  In the absence of a finding of present 
disabilities that can be related to service, the Board finds 
that the claims for service connection are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veterans assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
plausible or possible as required by Grottveit.  As 
the United States Court of Veterans Appeals (Court) held in 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veterans failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a).  The veteran's representative contends that, 
subsequent to the Court's decisions pertaining to this issue, 
the VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The veteran's 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  The Board, however, is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet.App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet.App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the VA's duty to assist in 
connection with the well-grounded claim determination are 
quite clear.  See Bernard v Brown, 4 Vet.App. 384, 394 
(1993); 38 C.F.R. § 19.5.  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, the 
VA has no duty to assist the veteran in developing his case.

Additionally, the veteran challenges the adequacy of the 1994 
VA examinations.  The Board has reviewed the evidence of 
record and finds that the July 1994 general medical 
examination and a special orthopedic examination in August 
1994 provide sufficient information to reach a fair 
determination regarding the veterans claims.  There is no 
showing that significant findings or complaints were ignored.  
As to the decision not to request X-rays of the left knee, 
this involved a medical judgment which was well within the 
examiner's prerogative.  Accordingly, the Board finds that 
the 1994 VA examinations were adequate for rating purposes.  
Therefore, remand in this regard is not warranted.  The Board 
notes that the veteran is always free to have his own 
examination conducted by a private physician if he desires.  

II.  Increased Rating for Status Post Surgery for Right and 
Left Carpal Tunnel Syndrome

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.




Factual Background

The service medical records show that in April 1994 the 
veteran had surgery for carpal tunnel syndrome on each wrist.  

VA general medical examination in July 1994 noted that the 
veteran was right-handed.  

On VA orthopedic examination in August 1994, the veteran 
reported that his wrists were doing well and that the 
numbness had gone.  His main complaint was stiffness in the 
middle and distal joints of all the fingers.  Physical 
examination showed healed scars from carpal tunnel releases 
bilaterally.  The veteran could dorsiflex to 65 degrees, 
volar flex to 45 degrees, supinate to 85 degrees, and pronate 
to 80 degrees without pain.  Sensation was intact distally.  
There were no deformities noted of any of the fingers.  He 
could flex his fingers to the distal palmar creases.  X-rays 
of the hands were normal.  The diagnosis was status post 
carpal tunnel releases bilaterally with good results.  

In a January 1995 rating action, the RO granted service 
connection for status post surgery for carpal tunnel 
syndrome, bilaterally; each wrist was evaluated as 
noncompensably disabling. 

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
examination in July 1994 reflects that the veteran is right-
handed.  Thus, the rating for the right hand is to be made on 
the basis of that upper extremity being the major extremity.

The veteran's bilateral carpal tunnel releases are rated as 
noncompensably disabling under Diagnostic Code 8615 (neuritis 
of the median nerve).  In this regard, mild incomplete 
paralysis of the median nerve of either the major or minor 
limb warrants a 10 percent evaluation.  If such incomplete 
paralysis of the major limb is moderate, a 30 percent 
evaluation is warranted (if the minor limb is involved, a 20 
percent rating is for application).  38 C.F.R. § 4.124a, 
Diagnostic Code 8615, 8515.  

Alternatively, the Board notes that under Diagnostic Code 
5215 limitation of motion of the wrist (major or minor) 
warrants a 10 percent rating where palmar flexion is limited 
in line with the forearm; and 10 percent where dorsiflexion 
is less than 15 degrees.  Normal range of motion of the wrist 
is 80 degrees of flexion, 70 degrees of extension, 20 degrees 
of radial deviation, and 45 degrees of ulnar deviation.  
38 C.F.R. § 4.71, Plate I.  

In reviewing the most recent examination report, the clinical 
evidence shows that the veteran has no neurological deficit 
in either wrist.  In fact, the examination indicated that 
sensation in each wrist was intact distally.  In addition, 
range of motion testing failed to show that palmar flexion in 
either wrist was limited in line with the forearm or that 
dorsiflexion was less than 15 degrees.  Accordingly, after 
reviewing the disabilities in relation to their history and 
considering the present disability pictures, the Board is 
unable to conclude that the current symptomatology for either 
wrist equates to or approximates the criteria for a 
compensable rating under Diagnostic Codes 8615 or 5215.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5215, 4.124a, Diagnostic Code 8615.  Rather, the Board finds 
that the clinically documented findings, or lack thereof, are 
entirely consistent with the currently assigned 
noncompensable ratings.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veterans joints when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In the 
case, however, the August 1994 examination indicates good 
results without evidence of functional loss due to pain or on 
motion of the wrists.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to an increased (compensable) rating for status 
post surgery for right carpal tunnel syndrome (major) is 
denied.

Entitlement to an increased (compensable) rating for status 
post surgery for left carpal tunnel syndrome (minor) is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
